UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedJune 30, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-7865 HMG/COURTLAND PROPERTIES, INC. (Exact name of small business issuer as specified in its charter) Delaware 59-1914299 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1870 S. Bayshore Drive,Coconut Grove,Florida33133 (Address of principal executive offices)(Zip Code) 305-854-6803 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Sections 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the exchange Act). Yes [ ] No [X] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date.1,021,383 Common shares were outstanding as of August 13, 2010. HMG/COURTLAND PROPERTIES, INC. Index PAGE NUMBER PART I. Financial Information Item 1.Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (Unaudited) and December 31, 2009 1 Condensed Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 3 Notes to Condensed Consolidated Financial Statements (Unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risks 14 Item 4.Controls and Procedures 14 PART II. Other Information Item 1.Legal Proceedings 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults Upon Senior Securities 15 Item 4.Removed and Reserved 15 Item 5.Other Information 15 Item 6.Exhibits 15 Signatures 16 Cautionary Statement.This Form 10-Q contains certain statements relating to future results of the Company that are considered "forward-looking statements" within the meaning of the Private Litigation Reform Act of 1995.Actual results may differ materially from those expressed or implied as a result of certain risks and uncertainties, including, but not limited to, changes in political and economic conditions; interest rate fluctuation; competitive pricing pressures within the Company's market; equity and fixed income market fluctuation; technological change; changes in law; changes in fiscal, monetary, regulatory and tax policies; monetary fluctuations as well as other risks and uncertainties detailed elsewhere in this Form 10-Q or from time-to-time in the filings of the Company with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date on which such statements are made, and the Company undertakes no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (UNAUDITED) Investment properties, net of accumulated depreciation: Commercial properties $ $ Hotel, club and spa facility Marina properties Land held for development Total investment properties, net Cash and cash equivalents Cash and cash equivalents-restricted Investments in marketable securities Other investments Investment in affiliate Loans, notes and other receivables Notes and advances due from related parties Deferred taxes Goodwill Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Mortgages and notes payable $ $ Accounts payable and accrued expenses Interest rate swap contract payable Total Liabilities Common stock, $1 par value; 1,200,000 shares authorized;1,023,955 shares issued Excess common stock, $1 par value; 100,000 shares authorized; no shares issued - - Additional paid-in capital Less:Treasury stock, 2,572 shares at cost ) ) Undistributed gains from sales of properties, net of losses Undistributed losses from operations ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Non-controlling interests Total Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to the condensed consolidated financial statements 1 HMG/COURTLAND PROPERTIES, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) Three months ended June 30, Six months ended June 30, REVENUES Real estate rentals and related revenue $ Food & beverage sales Marina revenues Spa revenues Total revenues EXPENSES Operating expenses: Rental and other properties Food and beverage cost of sales Food and beverage labor and related costs Food and beverage other operating costs Marina expenses Spa expenses Depreciation and amortization Adviser's base fee General and administrative Professional fees and expenses Directors' fees and expenses Total operating expenses Interest expense Total expenses Loss before other income (loss) and income taxes ) OTHER INCOME (LOSS) Net realized and unrealized (losses) gainsfrom investments in marketable securities ) ) Net income from other investments Other than temporary impairment losses from other investments ) - ) - Interest, dividend and other income Total other (loss) income ) (Loss) income before income taxes ) ) (Benefit from) provision for income taxes ) ) Net (Loss) Income ) ) Less: Net income attributable to non-controlling interests ) Net (loss) income attributable to the Company $ ) $ $ ) $ ) OTHER COMPREHENSIVE (LOSS) INCOME: Unrealized (loss) gain on interest rate swap agreement $ ) $ $ ) $ Total other comprehensive (loss) income $ ) $ $ ) $ Comprehensive (loss) income $ ) $ $ ) $ Net Loss Per Common Share: Basic and diluted $ ) $ $ ) $ ) Weighted average common shares outstanding-basic and diluted See notes to the condensed consolidated financial statements 2 HMG/COURTLAND PROPERTIES, INC.AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss attributable to the Company $ ) $ ) Adjustments to reconcile net loss attributable tothe Companyto net cash provided by operating activities: Depreciation and amortization Net income from other investments, excluding impairment losses ) ) Other than temporary impairment loss from other investments - Net (gain) loss from investments in marketable securities ) Net income attributable to non-controlling interests Deferred income tax provision (benefit) ) Changes in assets and liabilities: Other assets and other receivables ) Accounts payable and accrued expenses ) Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases and improvements of properties ) ) Decrease in notes and advances from related parties Additions in mortgage loans and notes receivables - ) Collections of mortgage loans and notes receivables Distributions from other investments Contributions to other investments ) ) Net proceeds from sales and redemptions of securities Increase in investments in marketable securities ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of mortgages and notes payables ) ) Deposits to restricted cash ) ) Distributions to non-controlling partners ) - Purchase of treasury stock - ) Net cash used in financing activities ) ) Net increase (decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $ $ Cash paid during the period for income taxes - - See notes to the condensed consolidated financial statements 3 HMG/COURTLAND PROPERTIES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS In the opinion of the Company, the accompanying unaudited condensed consolidated financial statements prepared in accordance with instructions for Form 10-Q, include all adjustments (consisting only of normal recurring accruals) which are necessary for a fair presentation of the results for the periods presented.Certain information and footnote disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted.It is suggested that these condensed consolidated financial statements be read in conjunction with the Company's Annual Report for the year ended December 31, 2009.The balance sheet as of December 31, 2009 was derived from audited financial statements as of that date. The results of operations for the three and six months ended June 30, 2010 are not necessarily indicative of the results to be expected for the full year. The condensed consolidated financial statements include the accounts of HMG/Courtland Properties, Inc. (the "Company") and entities in which the Company owns a majority voting interest or controlling financial interest. All material transactions and balances with consolidated and unconsolidated entities have been eliminated in consolidation or as required under the equity method. 2. RECENT ACCOUNTING PRONOUNCEMENTS Recently Adopted Accounting Standards In January2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2010-06, “Fair Value Measurements and Disclosures,” which amends the disclosure requirements related to recurring and nonrecurring fair value measurements. The guidance requires disclosure of transfers of assets and liabilities between Level 1 and Level 2 of the fair value measurement hierarchy, including the reasons and the timing of the transfers and information on purchases, sales, issuance, and settlements on a gross basis in the reconciliation of the assets and liabilities measured under Level 3 of the fair value measurement hierarchy. The guidance is effective for annual and interim reporting periods beginning after December15, 2009, except for Level 3 reconciliation disclosures which are effective for annual and interim periods beginning after December15, 2010. The Company adopted these amendments in the first quarter of 2010 and the adoption did not have a material impact on the disclosures in the Company’s consolidated financial statements. In June2009, the FASB issued ASU 2009-17, Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities, which changes various aspects of accounting for and disclosures of interests in variable interest entities. ASU 2009-17 is effective for interim and annual periods beginning after November15, 2009. The Company adopted these amendments in the first quarter of 2010 and the adoption did not have a material impact on the Company’s consolidated financial statements. In June 2009, the FASB issued authoritative guidance on accounting for transfers of financial assets. This guidance was issued to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets; the effects of a transfer on its financial position, financial performance, and cash flows; and a transferor's continuing involvement, if any, in transferred financial assets. This guidance is effective for fiscal years and interim periods beginning after November 15, 2009. The adoption of this statement did not have a material effect on the Company's consolidated financial statements. ASU 2010-09 amends ASC Subtopic 855-10, “Subsequent Events – Overall” (“ASC 855-10”) and requires an SEC filer to evaluate subsequent events through the date that the consolidated financial statements are issued but removed the requirement to disclose this date in the notes to the entity’s consolidated financial statements. The amendments are effective upon issuance of the final update and accordingly, the Company has adopted the provisions of ASU 2010-09 during the quarter ended March 31, 2010. The adoption of these provisions did not have a significant impact on the Company’s consolidated financial statements. 4 Recently Issued Accounting Standards Not Yet Adopted In July 2010, the FASB issued new accounting guidance that will require additional disclosures about the credit quality of loans, lease receivables and other long-term receivables and the related allowance for credit losses. Certain additional disclosures in this new accounting guidance will be effective for the Company on December31, 2010with certain other additional disclosures that will be effective on March31, 2011. The Company does not expect the adoption of this new accounting guidance to have a material impact on its consolidated financial statements. In April 2010, the FASB issued ASU 2010-13, “Compensation — Stock Compensation (Topic 718) — Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades.” ASU 2010-13 provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in ASU 2010-13 are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December15, 2010 and are not expected to have a significant impact on the Company’s consolidated financial statements. In March 2010, the FASB issued ASU No.2010-11, “Derivatives and Hedging (Topic 815) — Scope Exception Related to Embedded Credit Derivatives.”ASU 2010-11 clarifies that the only form of an embedded credit derivative that is exempt from embedded derivative bifurcation requirements are those that relate to the subordination of one financial instrument to another. As a result, entities that have contracts containing an embedded credit derivative feature in a form other than such subordination may need to separately account for the embedded credit derivative feature. The provisions of ASU 2010-11 will be effective on July 1, 2010 and are not expected to have a significant impact on the Company’s consolidated financial statements. In October 2009, the FASB issued ASU No.2009-14, “Software (Topic 985) — Certain Revenue Arrangements That Include Software Elements (A Consensus of the FASB Emerging Issues Task Force)”. ASU 2009-14 requires tangible products that contain software and non-software elements that work together to deliver the products essential functionality to be evaluated under the accounting standard regarding multiple deliverable arrangements. This standard update is effective January1, 2011 and may be adopted prospectively for revenue arrangements entered into or materially modified after the date of adoption or retrospectively for all revenue arrangements for all periods presented. The Company does not expect that this standard update will have a significant impact on its consolidated financial statements. In September2009, the FASB issued certain amendments as codified in ASC Topic 605-25, “Revenue Recognition; Multiple-Element Arrangements.” These amendments provide clarification on whether multiple deliverables exist, how the arrangement should be separated, and the consideration allocated. An entity is required to allocate revenue in an arrangement using estimated selling prices of deliverables in the absence of vendor-specific objective evidence or third-party evidence of selling price. These amendments also eliminate the use of the residual method and require an entity to allocate revenue using the relative selling price method. The amendments significantly expand the disclosure requirements for multiple-deliverable revenue arrangements. These provisions are to be applied on a prospective basis for revenue arrangements entered into or materially modified in fiscal years beginning on or after June15, 2010, with earlier application permitted. The Company will adopt the provisions of these amendments in its fiscal year 2011 and is currently evaluating the impact of these amendments to its consolidated financial statements. 3.RESULTS OF OPERATIONS FOR MONTY’S RESTAURANT, MARINA AND OFFICE/RETAIL PROPERTY, COCONUT GROVE, FLORIDA The Company, through two 50%-owned entities, Bayshore Landing, LLC (“Landing”) and Bayshore Rawbar, LLC (“Rawbar”), (collectively, “Bayshore”) owns a restaurant, office/retail and marina property located in Coconut Grove (Miami), Florida known as Monty’s (the “Monty’s Property”). Summarized combined statement of income for Landing and Rawbar for the three and six months ended June 30, 2010 and 2009 is presented below (Note: the Company’s ownership percentage in these operations is 50%): 5 Summarized Combined statements of income Bayshore Landing, LLC and Bayshore Rawbar, LLC For the three monthsended June 30, 2010 For the three monthsended June 30, 2009 For the six monthsended June 30, 2010 For the six monthsended June 30, 2009 Revenues: Food and Beverage Sales $ Marina dockage and related Retail/mall rental and related Total Revenues Expenses: Cost of food and beverage sold Labor and related costs Entertainers Other food and beverage related costs Other operating costs Repairs and maintenance Insurance Management fees Utilities Ground rent Interest Depreciation Total Expenses Net Income before non-controlling interest $ 4.INVESTMENTS IN MARKETABLE SECURITIES Investments in marketable securities consist primarily of large capital corporate equity and debt securities in varying industries or issued by government agencies with readily determinable fair values. These securities are stated at market value, as determined by the most recent traded price of each security at the balance sheet date.Consistent with the Company's overall current investment objectives and activities its entire marketable securities portfolio is classified as trading. Net realized and unrealized gain (loss) from investments in marketable securities for the three and six months ended June 30, 2010 and 2009 is summarized below: Three months ended June 30, Six months ended June 30, Description Net realized (loss) gain from sales of securities $ ) Unrealized net gain (loss) in trading securities ) ) Total net (loss) gain from investments in marketable securities $ ) $ $ ) $ For the three and six months ended June 30, 2010 net unrealized loss from in trading securities was $164,000 and $282,000, respectively. This is compared to net unrealized gains of $523,000 and $422,000 for the three and six months ended June 30, 2009, respectively. For the three and six months ended June 30, 2010 net realized gain from sales of marketable securities of approximately $7,000, and consisted of approximately $170,000 of gross gains net of $163,000 of gross losses. For the six months ended June 30, 2010 net realized gain from sales of marketable securities of approximately $253,000, and consisted of approximately $437,000 of gross gains net of $184,000 of gross losses. For the three months ended June 30, 2009 net realized gain from sales of marketable securities of approximately $57,000 consisted of approximately $64,000 of gross gains net of $7,000 of gross losses. For the six months ended June 30, 2009 net realized loss from sales of marketable securities of approximately $3,000 consisted of approximately $103,000 of gross losses net of $100,000 of gross gains. Investment gains and losses on marketable securities may fluctuate significantly from period to period in the future and could have a significant impact on the Company's net earnings. However, the amount of investment gains or losses on marketable securities for any given period has no predictive value and variations in amount from period to period have no practical analytical value. 6 5.OTHER INVESTMENTS As of June 30, 2010, the Company’s portfolio of other investments had an aggregate carrying value of approximately $3.5 million.The Company has committed to fund an additional $811,000 as required by agreements with the investees.The carrying value of these investments is equal to contributions less distributions and loss valuation adjustments.During the second quarter ended June 30, 2010 the Company reclassified its first quarter investment in an alternative focus private equity fund for $250,000 to marketable securities and contributed an additional $93,000 toward fulfilling capital commitments on other investments bringing the total invested in for the six months ended June 30, 2010 to $109,000.Cash distributions received from other investments for the three and six months ended June 30, 2010 totaled approximately $2,000 and $233,000, respectively and were primarily from one investment in a privately owned partnership owning diversified operating companies, and from which the company recognized a gain of approximately $177,000. Net (loss) income from other investments for the three and six months ended June 30, 2010 and 2009, is summarized below: Three months ended June 30, Six months ended June 30, Description Real estate fund $ ) $ $ ) $ Partnership owning diversified businesses & distressed debt - Technology and related - - Income from investment in 49% owned affiliate (T.G.I.F. Texas, Inc.) Total net (loss) income from other investments $ ) $ $ $ The following tables present gross unrealized losses and fair values for those investments that were in an unrealized loss position as of June 30, 2010 and December31, 2009, aggregated by investment category and the length of time that investments have been in a continuous loss position: As of June 30, 2010 Lessthan12 Months Greater than 12 Months Total InvestmentDescription FairValue Unrealized Loss FairValue Unrealized Loss Fair Value Unrealized Loss Partnerships owning investments in technology related industries $ $ ) $ $ ) $ $ ) Partnerships owning diversified businesses ) ) ) Partnerships owning real estate and related investments - - ) ) Total $ $ ) $ $ ) $ $ ) As of December 31, 2009 Lessthan12 Months Greater than 12 Months Total InvestmentDescription FairValue Unrealized Loss FairValue Unrealized Loss FairValue Unrealized Loss Partnerships owning investments in technology related industries $ $ ) $ $ ) $ $ ) Partnerships owning diversified businesses (105,000 ) ) ) Partnerships owning real estate and related investments ) - - ) Total $ ) $ $ ) 7 When evaluating the investments for other-than-temporary impairment, the Company reviews factors such as the length of time and extent to which fair value has been below cost basis, the financial condition of the issuer and any changes thereto, and the Company’s intent to sell, or whether it is more likely than not it will be required to sell, the investment before recovery of the investment’s amortized cost basis. In accordance with ASC Topic 320-10-65, Recognition and Presentation of Other-Than-Temporary Impairments (“OTTI”) as of June 30, 2010 OTTI impairment valuation adjustments totaled $50,000 from an investment in a real estate fund. There were no OTTI impairment valuation adjustments for the three and six months ended June 30, 2009. 6. INTEREST RATE SWAP CONTRACT The Company is exposed to interest rate risk through its borrowing activities.In order to minimize the effect of changes in interest rates, the Company has entered into an interest rate swap contract under which the Company agrees to pay an amount equal to a specified rate of 7.57% times a notional principal approximating the outstanding loan balance, and to receive in return an amount equal to 2.45% plus the one-month LIBOR Rate times the same notional amount.The Company designated this interest rate swap contract as a cash flow hedge.As of June 30, 2010 and December 31, 2009 the fair value of the cash flow hedge was a loss of approximately $1,686,000 and $1,144,000, respectively, which has been recorded as other comprehensive income (loss) and will be reclassified to interest expense over the life of the contract. The following tables present the required disclosures in accordance with ASC Topic 815-10: Fair Values of Derivative Instruments: Liability Derivative June 30, 2010 December 31, 2009 Balance Sheet Location Fair Value Balance Sheet Location Fair Value Derivatives designated as hedging instruments: Interest rate swap contract Liabilities $ Liabilities $ Total derivatives designated as hedging instruments under ASC Topic 815 $
